J-A08009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

P.R.,                                               IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

C.B.,

                            Appellee                     No. 1809 MDA 2014


                Appeal from the Order Entered October 3, 2014
             In the Court of Common Pleas of Lackawanna County
            Civil Division at No(s): 2010 FC 41665, 2011 FC 40155


BEFORE: SHOGAN, WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                                  FILED MAY 08, 2015

        P.R. (“Father”) appeals pro se from the order entered on October 3,

2014, in this custody matter concerning the parties’ daughter, S.R. (“Child”),

who was born in June of 2010.              The order denied Father’s petition for

contempt. The petition had alleged that Appellee, C.B. (“Mother”), violated

a provision of the trial court’s June 6, 2014 order proscribing the parties’

inclusion of the guardian ad litem (“GAL”) in e-mails.        The trial court also

found Father’s contempt petition to be frivolous, determined that Father had

failed to file a reply to Mother’s Answer and New Matter, and directed Father

to pay Mother’s counsel $300 in attorney’s fees. We affirm.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A08009-15


      Father commenced this custody matter on December 3, 2010, when

Child was six months old, seeking shared legal and physical custody. Mother

filed a counterclaim for primary physical custody on December 9, 2010. The

trial court granted the parties shared legal custody and awarded Father

three-hour periods of supervised visitation by interim order.           Order,

12/14/10. Eventually, the parties agreed to extended visitation for Father,

including one biweekly overnight visit. Order, 10/18/11. The parties sought

court intervention multiple times over disagreements about Child’s custody.

Eventually, on January 10, 2012, Mother filed a petition to modify custody

seeking elimination of Father’s visitation due to his in-patient treatment for

alcoholism.   The trial court eliminated Father’s overnight visitation but left

the visitation schedule otherwise intact. Order, 1/31/12.

      Following a hearing on March 30, 2012, the trial court reinstated

Father’s overnight visitation.   Order, 6/8/12.   The trial court ordered the

parties to “carbon copy” the GAL, who had been appointed on August 9,

2011, on every communication between the parties due to the parties’

ongoing disagreements regarding birthdays and holidays. Id. Following a

September 13, 2012 hearing, the trial court expanded Father’s visitation to

full custodial biweekly weekends. Order, 9/14/12.

      Mother gave birth to a second child in November of 2012. While she

was in the hospital, Father appeared at the Dunmore Police Station on

November 16, 2012, demanding that police intervene in the parties’


                                     -2-
J-A08009-15


custodial arrangement. As a result, the GAL filed a petition for special relief

on December 17, 2012.       Following a hearing on December 18, 2012, the

trial court rescinded Father’s overnight partial custody.      Order, 12/28/12.

The trial court held additional hearings on March 14, 2013, and June 6,

2013, and entered an order on July 11, 2013, awarding Mother primary

physical custody.   Order, 7/11/13.     Father filed a notice of appeal to this

Court, and we affirmed on August 18, 2014. P.R. v. C.R., 1447 MDA 2013,

106   A.3d    163   (Pa.   Super.   filed   August   18,   2014)   (unpublished

memorandum).

      No less than twenty-four court orders issued from the filing of the

notice of appeal until the instant petition for contempt filed by Mother on

March 27, 2014. The following procedural history, as set forth by the trial

court, is relevant to our disposition of the instant appeal:

            Mother filed a Petition for Contempt of Custody Orders on
      March 27, 2014. In Mother’s Petition, Mother’s prayer for relief
      included a request that she be awarded sole legal custody of the
      Minor Child. On March 31, 2014, Father sent a letter to this
      [c]ourt which this [c]ourt treated as [a] pleading. Further,
      Father answered Mother’s Petition for Contempt and raised New
      Matter, in which Father requested sole legal custody of the Minor
      Child. Father requested that the court [o]rder [Mother] to pay
      [Father] a sum of $380 for missed work and legal fees in
      following up with the appropriate parties and preparing this
      response along with court appearances and related expenses.

             A hearing was held on April 3, 2014 on Mother’s Petition
      for Contempt over Dental Insurance, as well as issues raised by
      Father in his March 31, 2014 letter, including issues concerning
      this [c]ourt’s past orders. Mother and Father’s dueling Petitions
      for Sole Legal Custody and Father’s Petition for Modification of
      Custody, initially set to be heard on April 3, 2014, were

                                      -3-
J-A08009-15


     continued until May 29, 2014, at the request of Father to afford
     him the opportunity to obtain counsel.

           This [c]ourt issued an order on April 8, 2014, ordering
     Mother [to] maintain dental and medical insurance for the Minor
     Child and ordering that Father would reimburse Mother for half
     of the Minor Child’s YPALS preschool tuition. The Court further
     ordered that the Minor Child would attend Trinity preschool for
     the 2014-2015 school year.       The [c]ourt did not impose
     attorney’s fees.

            On April 17, 2014, [Father] filed a Petition for
     Reconsideration of this [c]ourt’s April 8, 2014 Order. On April
     21, 2014, this [c]ourt issued an order granting [Father’s]
     Petition for Reconsideration in part and denying the Petition in
     part. The [c]ourt granted the Petition in so far [sic] as each
     Party had to provide the other Party with at least thirty (30)
     days notice of the dates of his or her scheduled vacation with the
     Minor Child and to order that the Minor child will spend half the
     day on her birthday with each Parent. The [c]ourt denied the
     Petition with respect to all other matters.

            On May 29, 2014, a hearing was held to address Mother’s
     Petition for Contempt and Mother’s request for sole legal
     custody, as well as Father’s Petition for Sole Legal Custody.
     Father retained counsel for this hearing. At the conclusion of the
     testimony and at the request of Father and Father’s Counsel, this
     [c]ourt issued an order, granting a forty-five (45) day trial
     period, instead of ruling outright on the legal custody issue, in
     which the Parties were to attempt to make decisions regarding
     the Minor Child without the assistance of the GAL. Specifically,
     the Order stated that the GAL would not be included on e-mails
     between the Parties. After this trial period expired, a telephone
     conference was held in which the Attorneys for the Parties
     agreed to an additional forty-five (45) day trial period in which
     the Parties would again attempt to make decisions regarding the
     Minor Child without the use of the GAL. This agreement was
     codified in this [c]ourt’s August 5, 2014 Order.

            On August 15, 2014, Father, no longer represented by
     Counsel, filed a Petition for Reconsideration of the August 5,
     2014 Order, and a Petition for Contempt against Mother. Father
     filed this Petition for Contempt because Mother e-mailed the GAL
     requesting the GAL [to] update an existing Order based on an

                                   -4-
J-A08009-15


     agreement between the Parties regarding the Minor Child’s
     dance class. Father alleged that due to Mother reaching out to
     the GAL without going through the documented process that was
     described in the June 6, 2014 Order from this Court, Mother was
     in violation of the June 6, 2014 Order of Court. Father requested
     $292.37 for legal fees.

           On August 25, 2014, this [c]ourt issued an order setting a
     hearing for September 16, 2014 on [Father’s] Petitions as well
     as any other matters raised by the Parties. A stipulated order in
     regards to the Minor Child’s ballet class was entered by this
     [c]ourt on August 28, 2014.

            Mother filed an answer and new matter to Father’s Petition
     for Contempt on September 11, 2014. In the new matter,
     Mother’s counsel requested $1000.00 in legal fees to reimburse
     Mother for attorney’s fees in connection with defending the
     Petition. Father failed to answer the new matter raised.

            During the hearing on September 16, 2014, this [c]ourt
     addressed Father’s Petition for Contempt. Father called Mother
     to the stand to question her about the alleged violation. During
     Father’s questioning, Mother’s counsel stipulated that Mother
     communicated with the GAL as alleged in Father’s Petition. N.T.
     9/16/14 at p. 12. However, Mother’s testimony demonstrated
     that Father had e[-]mailed Mother on July 21, 2014 in response
     to an e-mail Mother sent Father regarding the Minor Child’s
     ballet class. Id. at p. 14. Mother read Father’s email on the
     record. Id. at p. 15-16. Father agreed to adjusting the custodial
     schedule to allow the Minor Child to attend ballet class and
     stated[,] “[J]ust have the order updated so that there’s no
     misunderstanding and forward [it] to me so that there is no time
     loss for me and [Child].” Id. at p. 16. Thus, Father’s Petition for
     Contempt for Mother contacting the GAL was a result of Father
     instructing Mother to do so. This [c]ourt denied Father’s Petition
     for Contempt[,] and found it to be frivolous. Id. at p. 24, 34.
     This [c]ourt then ordered that Father pay Mother $300.00 in
     attorney’s fees. Id. at p. 36. This [c]ourt had never before
     entered an Order for attorney’s fees against Father, even though
     this [c]ourt found specifically that Father used the Court in a
     vexatious manner[,] and it appeared to this [c]ourt that Father
     had intentionally tried to drive up Mother’s legal costs. Id. at p.
     36. This [c]ourt entered an Order codifying the decision to
     impose attorney’s fees on October 3, 2014.

                                    -5-
J-A08009-15


Trial Court Opinion, 11/19/14, at 13–17 (some internal citations omitted).

      On October 27, 2014, Father filed a notice of appeal from the

October 3, 2014 order, along with a concise statement of errors complained

of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). In his brief on

appeal, Father raises the following issues:

      1. Did the trial court commit an error of law and abuse its
      discretion by finding that Mother was not in contempt for
      reaching out formally via email to the Guardian Ad Litem given
      the direct testimony of the witnesses and documented answer to
      the petition[?]

      2. Did the trial court commit an error of law and abuse [its
      discretion] by failing to delinieate [sic] its reasoning at or near
      the time it issued its decision in the matter[?]

      3. Did the trial court commit an error of law and abuse its
      discretion by ordering [Father] to pay [$]300 in legal fees for not
      being allowed to answer new matter in [Mother’s] answer/new
      matter[?]

      4. Did the court commit an error of law and abuse its discretion
      by failing to issue an opinion as of the date of the filing of
      [Father’s] 1925 (b) statement of matters complained of on
      appeal, thus prohibiting [Father] from complying with the rules
      of appe[llate] procedure in preserving the necessary issues on
      appeal through the this [sic] 1925(b) statement[?]

      5. Did the court commit an error of law and abuse its discretion
      by failing to communicate to [Father] the appropriate process to
      answer new matter and to allow the plaintiff time to formally
      answer new matter in documented forms and reference case law
      as well as allow [Father] to retain counsel in order to answer
      new matter brought by [Mother?]

Father’s Brief at v (full capitalization omitted).

      In Krebs v. United Refining Company of Pennsylvania, 893 A.2d

776, 797 (Pa. Super. 2006), this Court stated that any issue not set forth in


                                       -6-
J-A08009-15



or suggested by an appellate brief’s statement of questions involved and in

the concise statement of errors complained of on appeal is waived.        This

Court has held that a party can waive an issue in a child custody case. See

Schwarcz v. Schwarcz, 548 A.2d 556, 560 n.10 (Pa. Super. 1988).

Herein, issues one, three, and five in Father’s Statement-of-Questions-

Involved portion of his brief are stated somewhat differently in his Concise

Statement of Errors Complained of on Appeal. Father’s Brief at v; Pa.R.A.P.

1925 (b) Statement, 10/27/14.      Nevertheless, we find that he adequately

preserved those issues for our review.      Father failed, however, to raise

issues two and four, set forth in his brief, in his Rule 1925 statement. Thus,

issues two and four in Father’s brief are waived. Krebs; Schwarcz.

      In issues one, three, and five of his brief, Father argues that the trial

court erred and committed an abuse of its discretion in denying his petition

for contempt against Mother. Father asserts that it was clear from Mother’s

answer to new matter and from the testimony of the witnesses at the

hearing, that Mother contacted the GAL in violation of the June 6, 2014

order. Father’s Brief at VII. Father contends that the trial court erred and

abused its discretion by ordering him to pay Mother’s counsel fees, based on

Father’s failure to answer the new matter filed by Mother’s counsel.       Id.

Father asserts that he was not informed of the process for filing a response

to Mother’s new matter, not given adequate time to file such answer, and

was not given time to obtain counsel to assist him in the filing of a response

to the new matter. Id.

                                     -7-
J-A08009-15


      We note that Father has failed to provide any relevant legal discussion

and has not included any citation to authority.     Our appellate procedural

rules provide that “[i]f reference is made to the pleadings, evidence, charge,

opinion or order, or any other matter appearing in the record, the argument

must set forth, in immediate connection therewith, or in a footnote thereto,

a reference to the place in the record where the matter referred to appears.”

Pa.R.A.P. 2119 (c) (emphasis added).      “The Rules of Appellate Procedure

state unequivocally that each question an appellant raises is to be supported

by discussion and analysis of pertinent authority.”     Estate of Haiko v.

McGinley, 799 A.2d 155, 161 (Pa. Super. 2002); Pa.R.A.P. 2119(b).

“Appellate arguments which fail to adhere to these rules may be considered

waived, and arguments which are not appropriately developed are waived.

Arguments not appropriately developed include those where the party has

failed to cite any authority in support of a contention.” Lackner v. Glosser,

892 A.2d 21, 29-30 (Pa. Super. 2006) (citations omitted).

      Father makes bald, unsupported claims without specific reference to

the testimony in the record. In Smathers v. Smathers, 670 A.2d 1159

(Pa. Super. 1996), we explained that a party who chooses to proceed pro se

cannot expect this Court to act as his attorney. We stated, “We decline to

become appellant’s counsel.     When issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present

specific issues for review, a court will not consider the merits thereof.” Id.


                                    -8-
J-A08009-15


at 1160 (quoting Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa.

Super. 1982)).    Because Father fails to direct our attention to the specific

testimony of record that supports his claim, we find the issues waived.

Pa.R.A.P. 2119(b); see Stimmler v. Chestnut Hill Hosp., 981 A.2d 145,

153 n.9 (Pa. 2009) (stating that argument portion of brief must contain

“sufficient citation to the record . . . .”). It is not this Court’s responsibility

to comb through the record seeking the factual underpinnings of an

appellant’s claim.   Irwin Union National Bank and Trust Company v.

Famous and Famous and ATL Ventures, 4 A.3d 1099, 1103 (Pa. Super.

2010) (citing Commonwealth v. Mulholland, 702 A.2d 1027, 1034 n.5

(Pa. 1997)). See also Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa.

Super. 2006) (“It is well settled that a failure to argue and to cite any

authority supporting any argument constitutes a waiver of issues on

appeal.”).

      Even if we were to ignore these defects and address Father’s issues

one, three, and five, we would conclude that those issues lack merit.          We

apply the following standard of review in matters involving a trial court’s

decision on a contempt petition:

      When we review a trial court’s finding of contempt, we are
      limited to determining whether the trial court committed a clear
      abuse of discretion. This Court must place great reliance on the
      sound discretion of the trial judge when reviewing an order of
      contempt. This [C]ourt also has stated that each court is the
      exclusive judge of contempts against its process.




                                       -9-
J-A08009-15


G.A. v. D.L., 72 A.3d 264, 269 (Pa. Super. 2013) (citations and quotation

marks omitted).

     To sustain a finding of civil contempt, the complainant must
     prove certain distinct elements by a preponderance of the
     evidence: (1) that the contemnor had notice of the specific
     order or decree which he is alleged to have disobeyed; (2) that
     the act constituting the contemnor’s violation was volitional; and
     (3) that the contemnor acted with wrongful intent.

P.H.D. v. R.R.D., 56 A.3d 702, 706 n.7 (Pa. Super. 2012) (citation

omitted).

     Here, the trial court found as follows:

            This [c]ourt finds that Father’s actions in filing his Petition
     for Contempt against Mother on August 15, 2014 were
     vexatious.     Father filed the Petition alleging Mother had
     contacted the GAL in violation of this Court’s June 6, 2014 Order.
     However, in Father’s Petition, he failed to note that Mother
     contacted the GAL because Father asked her to obtain an
     updated Court Order based on Father’s request. Mother and
     Father were discussing the Minor Child’s ballet class and had
     reached an agreement. N.T. 9/16/14 at p. 16. Mother e-mailed
     Father regarding the class, and Mother credibly testified that
     Father e-mailed her in response[,] and Father specifically stated
     in his e-mail[,] “[J]ust have the order updated so that there’s no
     misunderstanding and forward to me so that there is no time
     loss for me and [Child].” N.T. 9/16/14 at p. 16. Mother further
     testified that “she wouldn’t know any other way to modify an
     order.” Id. at 18. The Parties have used the GAL to update
     Orders throughout this cases’ [sic] history. In sum, this [c]ourt
     finds Father baited Mother into e-mailing the GAL, as the Parties
     have done to have Orders updated in the past, and then filed a
     Petition for Contempt after Mother contacted the GAL. Thus,
     Father’s Petition had no factual basis and required Mother to pay
     her counsel to defend her against his Petition, even though it
     completely lacked merit. Father’s actions . . . were meant to
     cause annoyance to Mother and intensify the dispute
     surrounding this custody matter.




                                    - 10 -
J-A08009-15


             This [c]ourt also notes that Father failed to answer
      Mother’s new matter raised in Mother’s Answer to Father’s
      Petition for Contempt. Although the [c]ourt did find that Father
      failed to answer the new matter and could have simply held the
      failure to answer resulted in an award of attorney’s fees to
      Mother, this [c]ourt heard testimony on the merits of Father’s
      Petition for Contempt. After finding the Petition to be frivolous
      and denying the Petition, this [c]ourt had the power to impose
      attorney’s fees on Father. Thus, this [c]ourt had two separate
      grounds for awarding attorney’s fees to Mother.

                                    ***

            Based on the foregoing reasons, this [c]ourt awarded
      Mother’s counsel $300.00 in attorney’s fees for answering
      Father’s frivolous Petition for Contempt and for appearing in
      [c]ourt to defend Mother against the Petition.

Trial Court Opinion, 11/19/14, at 18–19.

      The trial court determined that Mother did not commit a violation of its

June 6, 2014 order that was volitional, nor did Mother act with wrongful

intent in contacting the GAL. P.H.D., 56 A.3d at 706 n.7. Rather, the trial

court found that Mother was merely acting in accordance with Father’s

request when she contacted the GAL.        In fact, contrary to Father’s claims

regarding Mother, the trial court concluded that Father’s conduct was

vexatious, and his contempt petition was frivolous. As noted supra, the trial

court is the judge of contempts against its own orders.      G.A., 72 A.3d at

269. After a careful review of the record, we would conclude there was no

error or abuse of discretion on the part of the trial court in denying Father’s

petition for contempt.




                                    - 11 -
J-A08009-15


      Next, Father asserts that he was neither informed of the process for

filing a reply to Mother’s new matter in her Answer to Plaintiff’s Petition for

Contempt and New Matter filed on September 11, 2014, nor given adequate

time to file an answer to the new matter and to obtain counsel to assist in

the filing of a response to the new matter. Father’s Brief at VIII. Our review

of Mother’s new matter reflects that Mother was requesting “reasonable

attorney fees, in the amount of One Thousand Dollars ($1,000) representing

her reasonable attorney’s fees in preparing this written response and

appearance at hearing.” In its opinion filed on November 19, 2014, the trial

court explained that it awarded Mother reasonable counsel fees in the

amount of $300 based on the argument on the petition on September 16,

2014, and not merely on Father’s failure to reply to Mother’s new matter.

Thus, we would conclude that the trial court did not render its decision solely

on the failure of Father to file a reply to Mother’s new matter.

      Moreover, Father opted to proceed as a pro se litigant when he filed

his petition for contempt against Mother on August 15, 2015, requesting

legal fees in the amount of $292.37 against Mother, and “[a]ny other relief

as that [t]his Honorable Court deems just and proper.” As we instructed in

Smathers, “[A]ny layperson choosing to represent [himself] in a legal

proceeding must, to some reasonable extent, assume the risk that [his] lack

of expertise and legal training will prove [his] undoing.”     Smathers, 670

A.2d at 1160 (quoting O’Neill v. Checker Motors Corp., 567 A.2d 680,


                                     - 12 -
J-A08009-15


682 (Pa. Super. 1989)) (citations omitted in original).        Accordingly, we

would agree with the trial court that there is no merit to Father’s contention

that the trial court improperly denied him an opportunity to reply,

represented by counsel, to Mother’s new matter.

      Our Supreme Court has set forth the standard of review for an award

of attorney’s fees as follows:

      Appellate review of a trial court’s order awarding attorney’s fees
      to a litigant is limited solely to determining whether the trial
      court palpably abused its discretion in making a fee award. If
      the record supports a trial court’s finding of fact that a litigant
      violated the conduct provisions of the relevant statute providing
      for an award of attorney’s fees, such award should not be
      disturbed on appeal.

Thunberg v. Strause, 682 A.2d 295, 299 (1996).

      “The so-called ‘American rule’ provides that parties to litigation are

responsible for their own counsel fees ‘unless otherwise provided by

statutory authority, agreement of the parties, or some other recognized

exception.’”   Mrozek v. Eiter, 805 A.2d 535, 538 (Pa. Super. 2002)

(citation omitted).   Section 2503 of the Judicial Code allows the award of

reasonable counsel fees under several circumstances, including to any

participant in the litigation “as a sanction against another participant for

dilatory, obdurate or vexatious conduct during the pendency of a matter.”

42 Pa.C.S. § 2503(7).

      In Thunberg, our Supreme Court, in construing 42 Pa.C.S. § 2503,

stated that a party opponent can be deemed to have brought the action

“vexatiously” if he filed the matter without sufficient grounds in either law or

                                     - 13 -
J-A08009-15



fact, or if the action served the “sole purpose of causing annoyance.”

Thunberg, 682 A.2d at 299 (citing Bucks County Board of Supervisors

v. Gonzales, 632 A.2d 1353, 1356 (1993); Black’s Law Dictionary 1565

(6th ed., reprinted 1993)).    In Thunberg, the Supreme Court upheld the

imposition of counsel fees.      Thunberg, 682 A.2d at 302; cf. Berg v.

Georgetown Builders, Inc., 822 A.2d 810, 823 (Pa. Super. 2003) (holding

that there was no basis to conclude that a suit was brought in bad faith,

where the plaintiffs had no choice but to institute the underlying suit to

vindicate their injuries; thus, an award of counsel fees under § 2503(9) was

improper).

      Here, the trial court found that Father’s contempt petition lacked any

factual basis because he baited Mother into e-mailing the GAL and then filed

a petition for contempt.    Trial Court Opinion, 11/19/14, at 18.   The trial

court stated, “Father’s actions . . . were meant to cause annoyance to

Mother and intensify the dispute surrounding this custody matter.”    Id. at

18–19. The trial court determined that Father’s petition for contempt was

vexatious. Id. at 18. We would conclude that the record supports the trial

court’s determination that Father’s contempt petition was vexatious and that

the trial court did not abuse its discretion in imposing on Father, as a

sanction pursuant to 42 Pa.C.S. § 2503(7), Mother’s reasonable counsel fees

in the amount of $300. Thus, we would not award Father credit for $300, as

he requests in his brief. Father’s Brief at IX.




                                     - 14 -
J-A08009-15



      Finally, we acknowledge Father’s allegations that the trial court acted

with bias against him and has a history of making incorrect rulings, such

that its order in this case was improper.    Father’s Brief at VI.   For these

reasons, Father asks us to remand the case and assign it to another trial

judge. Id. at IX.

      To the extent that Father is attempting to have this Court address the

trial court’s fitness to render a decision on his contempt petition and to

impose on him Mother’s reasonable attorney fees, we cannot do so. “Issues

not raised in the lower court are waived and cannot be raised for the first

time on appeal.” Pa.R.A.P. 302(a). See Kelley v. Mueller, 912 A.2d 202,

204 (Pa. 2006).     Additionally, Father failed to include such claim in his

appellate brief’s Statement of Questions Involved and in his Pa.R.A.P.

1925(b) statement. Thus, it is waived. Krebs, 893 A.2d at 797.

      Moreover, to the extent that Father is referring to matters involving

the trial court which are outside of the record in this case, we remind Father

that we are bound to review only matters in the certified record before this

Court. Warfield v. Warfield, 815 A.2d 1073, 1074 (2003); Pa.R.A.P.1921

(setting forth the composition of the record on appeal); Bennyhoff v.

Pappert, 790 A.2d 313, 318 (Pa. Super. 2001) (stating “[f]or purposes of

appellate review, what is not of record does not exist.” (Citation omitted)).

We note, however, that adverse rulings alone do not establish the requisite

bias warranting the recusal of a trial court, especially where the rulings are

legally proper. See In re S.H., 879 A.2d 802, 808 (Pa. Super. 2005). If

                                    - 15 -
J-A08009-15



Father had preserved his issues for appellate review, we would have

determined that the rulings were legally proper and therefore, would have

concluded that the appeal lacked merit.

     Accordingly, we affirm the trial court’s October 3, 2014 order denying

Father’s petition for contempt and imposing on Father the payment of

Mother’s reasonable counsel fees in the amount of $300.

     Order affirmed.

     Judge Wecht joins the Memorandum.

     Judge Strassburger files a Concurring and Dissenting Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2015




                                   - 16 -